COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CHRISTOPHER M. OLSEN AND
 CATHY A. OLSEN,                                §
                                                                No. 08-14-00195-CV
                        Appellants,             §
                                                                     Appeal from
 v.                                             §
                                                                 126th District Court
 CITIGROUP GLOBAL MARKETS                       §
 REALTY CORPORATION,                                           of Travis County, Texas
                                                §
                        Appellee.                            (TC # D-1-GN-13-003043)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellee, Citigroup Global Markets Realty

Corporation (Citigroup), to dismiss the appeal for want of jurisdiction because the order being

appealed is not a final judgment or an appealable interlocutory order. We grant the motion and

dismiss the appeal.

       Appellants filed notice of appeal from an order entered by the trial court on May 13, 2014

granting summary judgment in favor of Citigroup. The Third Court of Appeals transferred the

appeal to this Court on July 9, 2014 pursuant to a docket equalization order. On September 4,

2014, Citigroup filed a motion to dismiss the appeal for want of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute.        Lehmann v. Har-Con
Corporation, 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--

El Paso 1997, no pet.); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2014)

(authorizing appeals from certain interlocutory orders). The order is not final because LPP

Mortgage’s counterclaim remains pending against Appellants. Further, there is no statutory

provision authorizing an appeal from this interlocutory order. Accordingly, we grant the motion

and dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).


September 18, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-